Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel McClure (Reg. 38,962) on April 28, 2028.

The application has been amended as follows: 
Claim 1. (Currently amended): An electronic device, comprising: a substrate, wherein the substrate has a normal direction; a first bonding pad and a second bonding pad disposed side by side in a non-display region of the substrate; wherein the first bonding pad comprises a first conductive layer and a second conductive layer, and the first conductive layer is adjacent to the second conductive layer; the second bonding pad comprises a third conductive layer, the third conductive layer is adjacent to the second conductive layer, and in the normal direction, a distance between a bottom surface of the third conductive layer and the substrate is different than a distance between a bottom surface of the second conductive layer and the substrate; wherein viewed from the normal direction, at least part of the second conductive layer is between the first conductive layer and the third conductive layer, and wherein the first conductive layer is electrically connected to a first circuit wire and the second conductive layer is electrically connected to a second circuit wire parallel and adjacent  to the first circuit wire.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1-7:
 An electronic device with the limitation “the second bonding pad comprises a third conductive layer, the third conductive layer is adjacent to the second conductive layer, and in the normal direction, a distance between a bottom surface of the third conductive layer and the substrate is different than a distance between a bottom surface of the second conductive layer and the substrate; wherein viewed from the normal direction, at least part of the second conductive layer is between the first conductive layer and the third conductive layer, and wherein the first conductive layer is electrically connected to a first circuit wire and the second conductive layer is electrically connected to a second circuit wire parallel and adjacent  to the first circuit wire” in combination with other claimed limitations of the base claim 1 has not been disclosed by prior art of record taken alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847 

                                                                                                                                                                                          IBP / April 29, 2022